Case 2:17-cr-00093-UNA Document 493 Filed 08/28/19 Page 1 of 4

 

IN THE UNITED STATES DISTRICT COURT AUG 28 2019
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CLERK U.S. DISTRICT COURT
WEST. DIST. OF PENNSYLVANIA

UNITED STATES OF AMERICA )
)

Vv. ) Criminal No. 17-93
)
KARL EDWARD WILEY )
ISAAC ANTHONY RIVERA )

SECOND SUPERSEDING INDICTMENT MEMORANDUM
’ AND NOW comes the United States of America, by its attomeys, Scott W. Brady, United
States Attorney forthe Western District of Pennsylvania, and Gregory C. Melucci, Assistant United
States Attorney for said District, and submits this Second Superseding Indictment Memorandum
to the Court:
I. THE SECOND SUPERSEDING INDICTMENT
A federal grand jury returned a seven-count Second Superseding Indictment against the
above-named defendants for alleged violations of federal law:
COUNTS OFFENSE/DATE TITLE/SECTION DEFENDANT
1 Conspiracy 18 U.S.C. § 371 BOTH
Beginning in and around May, 2014,

and continuing thereafter until in and
around October, 2017

 

2-6 Aggravated Identity Theft 18 U.S.C. 1028A(a)(1) WILEY
November 10, 2015 (Count 2)
December 6, 2015 (Count 3)
February 17, 2015 (Count 4)
September 23, 2017 (Count 5)
September 25, 2017 ( Count 6)

7 Aggravated Identity Theft 18 U.S.C. 1028A(a)(1) RIVERA
August 27, 2016 (Count 7)
Case 2:17-cr-00093-UNA Document 493 Filed 08/28/19 Page 2 of 4

Il. ELEMENTS OF THE OFFENSES
A. As to Count 1:

Inorderforthecrimeof conspiracy, in violation of 18 U.S.C. § 371, to be established,
the government must prove all of the following essential elements beyond a reasonable doubt: -

1. That two or more persons agreed to commit offenses against the United
States, as charged in the Second Superseding Indictment;

2. That the defendant was a party to or member of that agreement;

3. That the defendant joined the agreement or conspiracy knowing of its
objective to commit offenses against the United States and intending to join together with at least
one other alleged conspirator to achieve those objectives; that is, that the defendant and at least
one other alleged conspirator shared a unity of purpose and the intent to achieve common goals or
objectives, to commit offenses against the United States; and |

4. That at some time during the existence of the agreement or conspiracy, at
least one of its members performed an overt act in order to further the objectives of the agreement.

Third Circuit Model Criminal Jury Instruction 6.18.371A.

B. As to Counts 2-7:

Inorder forthe crime of aggravated identity theft, in violation of Title 18, U.S.C. §
1028A(a)(1), to be established, the government must prove all of the following essential elements
beyond a reasonable doubt:

1. That the defendant committed a felony violation of a statute listed in Title
18, U.S.C. § 1028A(c), and, |

2. That the defendant, during and in relation to said felony violation,
knowingly transferred, possessed or used, without lawful authority, a means of identification of

another person.
Case 2:17-cr-00093-UNA Document 493 Filed 08/28/19 Page 3 of 4 |

18 U.S.C. § 1028A(a)(1). |
TI. PENALTIES
A. As to Count 1: Conspiracy (18 U.S.C. § 371):
1. Individuals - The maximum penalties for individuals are:
(a) imprisonment of not more than 5 years (18 U.S.C. § 371);
(b) a fine not more than the greater of;
(1) $250,000 (18 U.S.C. § 3571(b)(3));
or
(2) | an alternative fine in an amount not more than the greater
of twice the gross pecuniary gain to any person or twice the pecuniary loss to any person other
than the defendant, unless the imposition of this alternative fine would unduly complicate or
prolong the sentencing process (18 U.S.C. g 3571(d));
(c) a term of supervised release of not more than three (3) years (18
U.S.C. § 3583);
(d) Any or all of the above.
B. As to Counts 2-7: Aggravated Identity Theft (18 U.S.C. § 1028A(a)(1)):
1. . A term of imprisonment of two years to run consecutively with any other
term imposed, except as stated in 18 U.S.C. § 1028A(b)(4) (18 U.S.C. § 1028A(a)(1), (b));
2. A fine not more than the greater of:
| (1) $250,000 (18 U.S.C. § 3571(b)(3));
or
(2) an alternative fine in an amount not more than the greater of twice
the gross pecuniary gain to any person or twice the pecuniary loss to any person other than the

defendant, unless the imposition of this alternative fine would unduly complicate or prolong the

3
Case 2:17-cr-00093-UNA Document 493 Filed 08/28/19 Page 4 of 4

sentencing process (18 U.S.C. § 3571(d));
3. A term of supervised release of not more than one (1) year (18 U.S.C. §
3583);
| 4, Any or all of the above.
IV. MANDATORY SPECIAL ASSESSMENT
A mandatory special assessment of $1 00.00 must be imposed at each count upon which the
defendant is convicted, pursuant to 18 U.S.C. § 3013.
V. RESTITUTION
Restitution may be required in this case as to all Counts, together with any authorized
penalty, as part of the defendant's sentence pursuantto 18 U.S.C. §§ 3663, 3663A, and 3664.
| VI. FORFEITURE
Not applicable.

Respectfully submitted,

SCOTT W. BRADY

 

 

GREGORY C. MELUCCI
Assistant U.S. Attorney
PA ID No. 56777
